Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 1 of 12        PageID #: 2115




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                    CR. NO. 20-00085 JMS

                    Plaintiff,                ORDER DENYING DEFENDANT’S
                                              MOTION TO DISMISS COUNT
       vs.                                    TWO OF THE INDICTMENT, ECF
                                              NO. 59

 ETHAN SANDOMIRE,

                    Defendant.


 ORDER DENYING DEFENDANT’S MOTION TO DISMISS COUNT TWO
              OF THE INDICTMENT, ECF NO. 59

                                 I. INTRODUCTION

             On September 30, 2020, a federal grand jury indicted Defendant

Ethan Sandomire (“Defendant”) with two counts: possession of a chemical weapon

in violation of 18 U.S.C. § 229(a) (count 1) and possession of an unregistered

destructive device in violation of 26 U.S.C. § 5861(d) (count 2). ECF No. 38 at

PageID ## 145-46.

             Before the court is Defendant’s November 24, 2020 Motion to

Dismiss Count Two of the Indictment (the “Motion”), ECF No. 59. Defendant

seeks dismissal of count 2 based on two separate grounds: that the charge fails to
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 2 of 12                      PageID #: 2116




state an offense and that it is duplicitous. ECF No. 59-1.1 The Government filed

its Opposition on December 10, 2020, ECF No. 66, and Defendant filed a Reply on

December 28, 2020, ECF No. 74. In his Reply, Defendant also asserts that the

Indictment presents a “legally invalid theory” because count 2 was pled in the

disjunctive. ECF No. 74 at PageID # 1929. A hearing was held on January 11,

2021, ECF No. 88. After careful review, the court DENIES Defendant’s Motion

in full.

                                       II. DISCUSSION

Count 2 charges:

                    Possession of an Unregistered Destructive Device
                                  (26 U.S.C. § 5861(d))

                      From on or about January 12, 2020, to a precise
               date unknown in or around March 2020, in the District of
               Hawaii, ETHAN SANDOMIRE, the defendant,
               knowingly possessed a firearm, namely, a combination of
               parts either designed or intended for use in converting
               any device into a destructive device, and from which a
               destructive device may readily be assembled, that was
               not registered to him in the National Firearms
               Registration and Transfer Record.



       1
          Federal Rule of Criminal Procedure 12(b)(3) requires a defendant to raise by pretrial
motion any defense which “can be determined without a trial on the merits.” Among Rule
12(b)(3)’s enumerated list of defenses that must be raised pretrial include a “failure to state an
offense,” Rule 12(b)(3)(B)(v), and the “joining two or more offenses in the same count
(duplicity),” Rule 12(b)(3)(B)(i).


                                                  2
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 3 of 12         PageID #: 2117




                   All in violation of Title 26, United States Code,
             Sections 5841, 5861(d) and 5871.

Indictment, ECF No. 38 at PageID # 146.

             As a preliminary matter, the court considers the effect of the

disjunctively charged count in the Indictment. The court then considers whether

this charge fails to state an offense and whether it is duplicitous.

A.    Disjunctive Charging

             For the purpose of the charged offense, a “firearm” includes a

“destructive device,” which in turn includes “any combination of parts either

designed or intended for use in converting any device into a destructive device as

defined in subparagraphs (1) and (2) and from which a destructive device may be

readily assembled. The term ‘destructive device’ shall not include any device

which is neither designed nor redesigned for use as a weapon.” 26 U.S.C. §§

5845(a),(f) (emphasis added). Tracking the statutory definition, the Indictment

charges Defendant with possessing a firearm “either designed or intended for use

in converting any device into a destructive device.” Id. (emphasis added). In his

Motion to Dismiss, Defendant challenged both the “designed” and “intended”

prongs of the definition as applied to his alleged conduct. See ECF No. 59-1 at

PageID ## 1266-67. But in its Opposition, the United States has clarified that it is

relying solely on the “intended” prong, see ECF No. 66 at PageID #1853. In

                                           3
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 4 of 12           PageID #: 2118




response to this clarification, Defendant’s Reply questions the “implications of

including [the] legally invalid [design] theory in the Count presented to the Grand

Jury.” ECF No. 74 at PageID # 1929.

             It is well-established that where, as here, “a statute specifies two or

more ways in which an offense may be committed,” an indictment may allege all

of them “in the conjunctive in one count and proof of any [one] of those acts

conjunctively charged may establish guilt.” United States v. Renteria, 557 F.3d

1003, 1008 (9th Cir. 2009) (quoting United States v. Urrutia, 897 F.2d 430, 432

(9th Cir. 1990) (per curiam)). This rule is sensible because when an offense is

conjunctively pled, it is clear that any offense a defendant is convicted of is also an

offense they were indicted on. The same does not necessarily hold true when an

offense is pled disjunctively. Thus, the better practice is to plead in the

conjunctive. Renteria, 557 F.3d at 1008 (“It is proper for the government to charge

different means of a crime connected by conjunctions in the indictment when the

means are listed disjunctively in the statute.”).

             But here, the disjunctive pleading does not render the Indictment

defective. An indictment is sufficient if it: (1) “contains the elements of the

offense charged and fairly informs a defendant of the charge against which he must

defend”; and (2) “enables him to plead an acquittal or conviction in bar of future


                                           4
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 5 of 12           PageID #: 2119




prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87, 117

(1974) (citations omitted). The Indictment repeatedly discusses Defendant’s intent

to create a destructive device and never mentions components already designed for

destruction. See, e.g., Indictment at ¶¶ 2, 9, 15, 40, 41, ECF No. 38 at PageID

##134, 135-36, 137, 144-45. These allegations render the Indictment sufficient

because it is obvious that the grand jury charged only on the “intended” prong and

found probable cause on that prong. See United States v. Alber, 56 F.3d 1106,

1111-12 (9th Cir. 1995) (explaining that an indictment must be read with “common

sense and practicality” and holding sufficient an indictment that did not specify

whether defendant was charged with mailing threatening communications or

mailing threatening communications with intent to extort, because the indictment

alleged the defendant had threatened to amputate the limbs of the victim’s child

and “common sense would tell any reader that the letter was sent with the intent to

extort”); United States v. Awad, 551 F.3d 930, 935-36 (9th Cir. 2009) (holding

indictment sufficient where the statutory term “willfully” was omitted but where

“an inference of willfulness is obvious because of the facts alleged in the

indictment”); cf. United States v. Miller, 471 U.S. 130, 136 (1985) (“As long as the

crime and the elements of the offense that sustain the conviction are fully and

clearly set out in the indictment, the right to a grand jury is not normally violated


                                           5
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 6 of 12            PageID #: 2120




by the fact that the indictment alleges more crimes or other means of committing

the same crime.”).

             In short, the disjunctive pleading, though not good practice, does not

call into question the sufficiency of the Indictment.

B.    Failure to State an Offense

             “On a motion to dismiss an indictment for failure to state an offense,

the court must accept the truth of the allegations in the indictment in analyzing

whether a cognizable offense has been charged. The indictment either states an

offense or it doesn’t.” United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002)

(citing United States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996)).

             To state an offense, an indictment need only be a “plain, concise, and

definite written statement of the essential facts constituting the offense charged.”

Fed. R. Crim. P. 7(c)(1). An indictment that tracks the statutory language is

generally sufficient if those words fully, directly, and expressly set forth all the

elements necessary to constitute the offense. See Hamling, 418 U.S. at 117-18;

United States v. Mancuso, 718 F.3d 780, 790 (9th Cir. 2013); United States v.

Tavelman, 650 F.2d 1133, 1137 (9th Cir. 1981). The charge “must provide the

essential facts necessary to apprise a defendant of the crime charged; it need not

specify the theories or evidence upon which the government will rely to prove


                                           6
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 7 of 12          PageID #: 2121




those facts.” Mancuso, 713 F.3d at 790 (quoting United States v. Cochrane, 985

F.2d 1027, 1035 (9th Cir. 1993)).

              “[A] Rule 12(b) motion to dismiss is not the proper way to raise a

factual defense.” United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993).

Specifically, “[t]here is no summary judgment procedure in criminal cases. Nor do

the rules provide for a pre-trial determination of the evidence.” Jensen, 93 F.3d at

669 (quoting United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992)). Thus, a

defendant may not properly challenge an indictment, sufficient on its face, on the

ground that the allegations are not supported by adequate evidence. Id. When a

defendant moves to dismiss based upon the government’s alleged inability to prove

an element of the offense, the court must determine if the issue raised is “entirely

segregable from the evidence to be presented at trial.” United States v. Shortt

Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986). If resolution of the

motion is “substantially founded upon and intertwined with evidence concerning

the alleged offense, the motion falls within the province of the ultimate finder of

fact and must be deferred.” Id. (internal quotations and citation omitted).

              Defendant makes several arguments as to why count 2 fails to state an

offense, all of which fail. First, Defendant argues that “the indictment fails to

include a statement of essential facts constituting the offense changed.” ECF No.


                                           7
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 8 of 12           PageID #: 2122




59-1 at PageID # 1266. More specifically, Defendant argues that count 2 fails to

state an offense because it doesn’t allege a specific combination of parts or the

dates upon which a combination of parts was possessed by Defendant. Id. at

PageID ##1266-67. But this argument contains a false premise—that the

indictment is required to include these facts in the first instance. As set forth

above, an indictment that tracks the offense in the words of the statute is generally

sufficient if those words fully, directly, and expressly set forth all the elements

necessary to constitute the offense. Hamling, 418 U.S. at 117-18. Put differently,

the indictment need only provide the essential facts necessary to apprise that

defendant of the crime charged. Count 2 easily meets this standard. The

indictment clearly sets forth the essential facts necessary to apprise Defendant of

the charge and it is not required to do more, such as “specify the theories or

evidence upon which the government will rely to prove those facts.” Mancuso,

718 F.3d at 790.

             Defendant next asks a series of questions as to the scope of the

government’s evidence. For example, Defendant asks “[w]here does the 5-gallon

paint bucket seized from Sandomire’s bedroom on March 29 fit in? Was this

bucket part of a combination of parts? If so, what else was part of this

combination, when was the combination possessed, and what destructive device


                                           8
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 9 of 12          PageID #: 2123




was intended and capable of ready assembly?” ECF No. 59-1 at PageID ## 1267-

68. But, again, Defendant provides no basis for the court to dismiss a charge that

sets forth each essential element of the offense. That the charge fails to provide

Defendant with all the factual detail that he may desire provides no basis for

dismissal.

             Defendant’s premise is incorrect for a second reason—the Indictment

does, in fact, set forth the combination of parts that Defendant allegedly

possessed: aluminum powder, potassium perchlorate, time fuses, electronic

matches, nichrome igniters, wireless firing systems, twelve-gauge perimeter

alarms, and ignition systems. Indictment at ¶ 9, ECF No. 38 at PageID ## 135-36.

Defendant admits this in his Reply, see ECF No. 74 at PageID # 1931, but then

argues that “the indictment does not allege that he possessed a container in

combination with these parts.” Id. This argument fails for two reasons. First, the

government states that “[i]f the explosive powder is voluminous enough, as will be

proven at trial in this case, a container is not even necessary, because the weight of

the powder itself is enough to self-contain the explosion and cause a detonation.”

ECF No. 66 at PageID # 1856. Second, the law

             requires only that the defendant possess a combination of
             parts from which a functional device ‘may be readily
             assembled’ . . . Thus, if the defendant lacks a part
             necessary to render the device functional, the ‘readily

                                          9
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 10 of 12                 PageID #: 2124




               assembled’ element can still be met so long as the
               defendant could acquire the missing part quickly and
               easily, and so long as the defendant could incorporate the
               part into the device quickly and easily.

 United States v. Kirkland, 909 F.3d 1049, 1053 (9th Cir. 2018). 2 And whether a

 defendant could acquire and assemble that missing part as required by Kirkland is

 a “factbound issue that juries will have to resolve on a case-by-case basis.” Id. In

 other words, this is a question for the jury, not the court.

               In short, Defendant seeks what he cannot in a criminal case—“a pre-

 trial determination of the evidence.” Jensen, 93 F.3d at 669 (quoting Critzer, 951

 F.2d at 307). Count 2 does what it must: it fully, directly, and expressly sets forth

 all the elements necessary to constitute the offense. Count 2 states an offense and

 is not deficient.

 C.     Duplicity

               Defendant next argues that because count 2 fails to allege which parts

 were possessed in combination on which days, it is impermissibly duplicitous,

 alleging “facts which give rise to multiple potential combinations of parts and




        2
         Although this quoted language refers to the Gun Control Act, 18 U.S.C. § 921(a)(4)(C),
 Kirkland’s analysis “applies equally to the definition provided in the National Firearms Act.”
 909 F.3d at 1052.

                                               10
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 11 of 12            PageID #: 2125




 multiple arguable destructive devices.” ECF No. 59-1 at PageID # 1269. The

 court disagrees.

              An indictment is duplicitous when it joins two or more
              distinct and separate offenses into a single count. In
              reviewing an indictment for duplicity, our task is not to
              review the evidence presented at trial to determine
              whether it would support charging several crimes rather
              than one, but rather solely to assess whether the
              indictment itself can be read to charge only one violation
              in each count.
 Mancuso, 718 F.3d at 792 (internal quotation marks and citations omitted).

              First, as set forth above, the Indictment does allege which

 combination of parts Defendant possessed—aluminum powder, potassium

 perchlorate, time fuses, electronic matches, nichrome igniters, wireless firing

 systems, twelve-gauge perimeter alarms, and ignition systems. Indictment at ¶ 9,

 ECF No. 38 at PageID ## 135-36. Second, in its Opposition the United States

 makes clear that Defendant’s concern that count 2 could give rise to “potential

 combinations of parts and multiple arguable destructive devices” is unfounded.

 That is, the United States represents that it will prove “possession of a single

 destructive device,” that the possession involves a specific combination of parts,

 and that possession occurred over the period of several months. ECF No. 66 at

 ///

 ///

                                           11
Case 1:20-cr-00085-JMS Document 94 Filed 01/21/21 Page 12 of 12                    PageID #: 2126




 PageID # 1860.3 The United States will be held to this representation at trial—that

 is, it will be permitted to present evidence, as alleged in count 2, that Defendant

 knowingly possessed a specific combination of parts intended for and from which

 a single destructive device may be readily assembled. Given these facts, there is

 simply no concern that count 2 is duplicitous.

                                     III. CONCLUSION

                For the foregoing reasons, Defendant’s Motion to Dismiss Count 2 is

 DENIED.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, January 21, 2021.


                                                              /s/ J. Michael Seabright
                                                             J. Michael Seabright
                                                             Chief United States District Judge




 United States v. Sandomire, Cr. No. 20-00085 JMS, Order Denying Defendant’s Motion to
 Dismiss Count 2 of the Indictment, ECF No. 59

        3
           Because possession of an unregistered destructive device is a continuing offense, see
 Von Eichelberger v. United States, 252 F.2d 184, 185 (9th Cir. 1958), an indictment can properly
 charge the possession of that device over a period of time without implicating duplicity concerns.
 Mancuso, 718 F.3d at 792. Stated differently, “[t]he continuous nature of [an offense] prevents
 the indictment from being duplicitous.” Id. (quoting United States v. Anderson, 605 F.3d 404,
 415 (6th Cir. 2010)).

                                                12
